Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 93-112 are pending in the application. Claims 93-112 are rejected. 

Election/Restrictions
Applicant’s election of the species of tranexamic acid in the reply filed on July 19th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Applicant’s elected species is not allowable and therefore the search and examination were limited to Applicant’s elected species.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on September 1st, 2020.

Claim Objections
The phrase “of sodium sulfate” is repeated in claims 97 and 101.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 98 and 102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 98 and 102 are rejected as indefinite since they refer to an average molecular weight of polyethylene glycol but do not specify units on the molecular weight.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 93-112 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent PGPub No. 2016/0263064 A1 by Hallam et al. in view of Falana et al. Annals of Pharmacotherapy, 2014, 48, 1563-1569 and in further view of Reddy et al. World J. Cardiol. 2014, 6, 1209-1217 and in further view of U.S. Patent PGPub No. 2010/0235935 A1 by Liu et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Hallam et al. teach a kit as follows (paragraph [0006]):
[0006] In some embodiments, disclosed herein is a kit comprising: the components tranexamic acid, PEG, glucose, and one or more electrolytes, wherein at least one of the components tranexamic acid, PEG, glucose, and one or more electrolytes is in a separate container from at least one of the other components tranexamic acid, PEG, glucose, and one or more electrolytes; and instructions to combine the components tranexamic acid, PEG, glucose, and one or more electrolytes in a single composition.

The prior art teaches compositions comprising tranexamic acid, PEG, glucose and one or more electrolytes, which are the general components of the composition of independent claims 93, 99 and 107 and where the prior art further teaches in paragraph [0006] that embodiments further include instructions to combine with water. 
	The prior art further teaches that the compositions can be administered orally (last sentence of paragraph [0005]) and further teach that the compositions can used be for the following utilities (paragraph [0059], underline added):
[0059] In some embodiments, the compositions disclosed herein are administered for the treatment of shock, autodigestion, multi-organ failure, ischemia, or hypoperfusion. In certain specific embodiments, compositions disclosed herein are administered for the treatment of cardiogenic shock, hemorrhagic shock, or septic shock. In some embodiments, ischemia is intestinal ischemia. In some embodiments, compositions disclosed herein are administered for the treatment of septic shock associated with or caused by sepsis. In some embodiments, compositions disclosed herein are administered for the treatment of cardiovascular shock associated with or caused by cardiovascular surgery, myocardial infarction, arrhythmia, or mechanical complications.

The prior art teaches utility in treating patients undergoing cardiovascular surgery.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The primary reference does not explicitly teach administering the compositions to diabetic patients or that the compositions would be expected to lower blood glucose levels. Additional limitations are addressed below.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding the patient population of those undergoing “cardiovascular surgery,” a person having ordinary skill in the art would expect that a significant number would be diabetic. For instance, Falana et al. teach a study of two drugs (tranexamic acid and ε-aminocaproic acid) in cardiovascular surgery. Among the patient populations (Table I, page 1566), either 25.0% or 38.3% of patients in the two groups had diabetes mellitus. As an additional example, Reddy et al. teach on page 1209: “Diabetes is a common comorbidity in patients who required cardiovascular surgery.” Reddy et al. further provide a motivation to address patients having diabetes mellitus and hyperglycemia in patients under cardiac surgery since the authors teach (Abstract): “Both diabetes mellitus and hyperglycemia per se are
associated with negative outcomes after cardiac surgery.”
	Regarding the application of tranexamic acid in controlling blood glucose levels, Liu et al. teach (abstract) “a method of treating administering diabetes by administering to subject plasmin inhibitors.” Liu et al. further teach application to post-surgical situations as follows on page 3:

    PNG
    media_image1.png
    285
    692
    media_image1.png
    Greyscale

Liu et al. teach application to both post-surgical situations and to lowering blood glucose levels. Accordingly, a person having ordinary skill in the art would have been motivated to administer the compositions of Hallam et al. to patients having diabetes and undergoing cardiovascular surgery with the reasonable expectation that the compositions would provide the additional benefit of lowering blood glucose levels as taught by Liu et al.
	Regarding instant claims that define weight percentages of components, Hallam et al. teach exemplary compositions on page 8 in Tables 1 and 2. When calculating based on the total amounts along with 1000 mL water, the weight percentages for Table 1 would be 0.70 wt %, tranexamic acid, 4.54 wt % PEG 3350, 0.51 wt % sodium sulfate, 0.15 wt % sodium bicarbonate, 0.14 wt % sodium chloride, 0.06 wt % potassium chloride and 3.6 wt % glucose, which amounts (and components) read on instant claims 93, 94, 95, 96, 97, 99, 100, 101, 107, 108, 109, 110, 111 and 112 where claims 97 and 101 recite “about” in particular regarding an upper limit of sodium bicarbonate of 0.14 wt% relative to 0.15 wt % noted above and where the prior art recites variations of 10%. Regarding instant claims 98 and 102, the prior art teaches amounts of tranexamic acid ranging from about 7.0 g to about 8.6 g (page 3, paragraph [0024]), amounts of PEG ranging from about 33.9 g to about 55.3 g (page 3, paragraph [0026]), amounts of glucose ranging from about 19 g to about 60 g (page 4, paragraph [0030]), amounts of sodium chloride ranging from 1.0 g to 1.7 g of sodium chloride (page 4, paragraph [0034]), amounts of sodium sulfate ranging from about 3.9 g to about 6.3 g (page 4, paragraph [0037]), amounts of sodium bicarbonate ranging from about 1.2 g to about 1.9 g (page 5, paragraph [0040]) and amounts of potassium chloride ranging from about 0.4 g to about 0.8 g and where the prior art teaches a range of volume of water ranging from about 500 mL to about 1000 mL on page 5 (paragraph [0049]). Applying the weights above across the amounts of water would result in ranges overlapping with instant claims. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. A person having ordinary skill in the art would have been motivated to test at least the exemplified compositions and further have been motivated to optimize the individual components according to the ranges of the prior art. The same rationale regarding the mode of administration would apply to the instantly claimed oral administration which is disclosed as noted above and in paragraph [0067] of the prior art.
	Regarding instant claims 103-106 that recite oral administration prior to and after the surgical procedure along with from one to ten days after the procedure, Hallam et al. teach a method of treatment involving cardiovascular surgery on page 14, Example 6 where the procedure involves administration 6-12 hours prior to surgery and a minimum of 7 days after surgery. A person having ordinary skill in the art would have at least been motivated to test similar dosing regimens for analogous methods of treating cardiovascular surgery with oral administration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626